Citation Nr: 0828514	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to August 24, 1998 for 
the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, granted service connection 
and a 50 percent rating for dysthymia with anxiety, effective 
August 24, 1998, and granted entitlement to a TDIU effective 
March 2, 1999; the veteran appealed for earlier effective 
dates.  In an August 2003 rating decision, the RO granted an 
earlier effective date of August 24, 1998 for the award of a 
TDIU.  In a May 2005 decision, the Board denied an earlier 
effective date for the award of a TDIU.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in March 
2006, the Court granted a March 2006 joint motion of the 
parties and remanded the matter to the Board for action 
consistent with the joint motion.  The case was subsequently 
returned to the Board.  In September 2006 and March 2008, the 
Board remanded this case for further development and to cure 
a notice deficiency.  Pursuant to the remand instructions, a 
statement of the case to the veteran in May 2008, on the 
issue of entitlement to an effective date prior to August 24, 
1998 for the grant of service connection for dysthymia with 
anxiety.  In the cover letter sent with the statement of the 
case, the veteran was advised that in order to perfect his 
appeal to the Board, he must timely file a substantive 
appeal.  This issue was not thereafter timely addressed in 
any correspondence from the veteran or his representative.  
The record also reflects that the veteran submitted a notice 
of disagreement to the initial 50 percent rating assigned for 
his dysthymia with anxiety, and that a statement of the case 
was promulgated on this issue in August 2003.  Thereafter, no 
timely substantive appeal was submitted.  Accordingly, the 
Board has no jurisdiction to review both of these issues.  38 
C.F.R. §§ 20.200, 20.302 (2007).  


FINDINGS OF FACT

1.  The record reflects that the veteran is service-connected 
for the following disabilities:  dysthymia with anxiety, 
evaluated as 50 percent disabling; asthmatic bronchitis, 
evaluated as 30 percent disabling; and a right wrist 
disorder, evaluated as 10 percent disabling.

2.  The record reflects that the veteran is unable to obtain 
and/or maintain substantially gainful employment due to his 
service-connected dysthymia with anxiety, either by itself or 
in conjunction with his other service-connected disabilities.

3.  Service connection has been in effect for the veteran's 
dysthymia with anxiety since August 24, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1998, for the assignment of a TDIU rating are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in March 2003, January 2004, and September 2006 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The 
September 2006 letter advised the veteran how effective dates 
are assigned, and the type evidence which impacts that 
determination.  

The veteran is challenging the initial effective date 
assigned following the award of TDIU.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Here, the March 
2003 notice that was provided before the award of TDIU was 
not legally sufficient; however, the issuance of the January 
2004 and September 2006 VCAA notices described above were 
followed by a readjudication of the claim in October 2007 
thereby curing the timing defect.  See Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (providing that where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, and lay statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence and numerous statements describing the impact his 
disabilities had on his employability throughout the years.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Factual Background

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the veteran is currently service-
connected for the following disabilities:  dysthymia with 
anxiety, evaluated as 50 percent disabling; asthmatic 
bronchitis, evaluated as 30 percent disabling; and a right 
wrist disorder, evaluated as 10 percent disabling.  It is 
noted that the 10 percent rating for the right wrist 
disability was confirmed and continued by a May 1996 Board 
decision, while the 30 percent rating for the asthmatic 
bronchitis was confirmed and continued by an August 2002 
Board decision.  The veteran did not appeal either of these 
decisions to the Court.  Further, service connection for 
dysthymia with anxiety was established by the August 2002 
Board decision.

The competent medical evidence reflects that the veteran 
cannot obtain and/or maintain substantially gainful 
employment due to his service-connected dysthymia with 
anxiety, either by itself or in combination with his other 
service-connected disabilities.  For example, he underwent 
periods of VA hospitalization from November to December 1992 
and in January 1993, for substance abuse and psychiatric 
impairment.  At the time of his discharge from both periods 
of hospitalization, he was found to be permanently disabled 
from work.  Thereafter, VA outpatient treatment records dated 
in August 1997 reflect that a clinical psychologist opined 
that due to the severity of his psychiatric problems, the 
veteran was unable to secure or maintain any type of 
meaningful employment.  In subsequent statements dated in 
March 1999, March 2000, March 2001, October 2001, and March 
2003, this same psychologist essentially opined that the 
combination of the veteran's psychiatric disorder and 
asthmatic bronchitis had rendered him unemployable.  
Similarly, a VA staff psychiatrist opined in a March 2003 
outpatient treatment record that the combination of medical 
and psychiatric symptoms had worked together in preventing 
any kind of meaningful employment for the veteran.

Service connection was denied for aggravation of a 
psychiatric condition, secondary to the service-connected 
asthmatic bronchitis, by an April 1997 rating decision.  In 
making this determination, it was noted that the medical 
evidence showed that the veteran had a psychiatric disorder, 
and that he was permanently and totally disabled because of 
psychiatric problems, but that the evidence did not warrant a 
finding that it was secondary to the service-connected 
disability.  The veteran was informed of this decision, 
including his right to appeal, and did not appeal the denial 
of service connection for his psychiatric disorder.

In May 1997, the veteran submitted a VA Form 21-526 
(Application for Compensation or Pension) in which he 
specifically indicated that he was seeking nonservice-
connected pension.  He reported that he was unable to work 
due to asthmatic bronchitis, restrictive lung disease, 
obstructive sleep apnea, and a psychiatric condition.

Various VA medical records were subsequently added to the 
file dated in 1997, including a report of VA psychiatric 
hospitalization dated in January 1997.  These records include 
the August 1997 outpatient treatment records which opined 
that due to the severity of his psychiatric problems, the 
veteran was unable to secure or maintain any type of 
meaningful employment.  Thereafter, a November 1997 rating 
decision granted entitlement to nonservice-connected pension.

Following the November 1997 rating decision, the next written 
communication VA received from the veteran was on August 24, 
1998, when he submitted a statement indicating he wanted to 
file for depression and anxiety as secondary to his 
bronchitis.  Thereafter, various medical records were added 
to the file which, among other things, show treatment and 
evaluation of the veteran's psychiatric disorder on multiple 
occasions.

In March 1999, the veteran submitted a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) in which he indicated that he last worked on 
a part-time basis in 1995, and that he last worked on a full-
time basis in 1975.

Both the veteran's claim of service connection for a 
psychiatric disorder and entitlement to a TDIU rating were 
denied by the RO.  The veteran appealed these denials to the 
Board.

Service connection was ultimately established for dysthymia 
with anxiety by an August 2002 Board decision, which found 
that this disability had been aggravated by the service-
connected asthmatic bronchitis.  The Board also remanded the 
TDIU claim for additional development, to include 
consideration of the impact of the dysthymia with anxiety for 
which the Board had determined service connection was 
warranted.

By the May 2003 rating decision, the RO effectuated the grant 
of service connection for dysthymia with anxiety, and 
assigned an effective date of August 24, 1998.  The RO also 
granted a TDIU rating, effective March 2, 1999.  Thereafter, 
in an August 2003 rating decision, the RO granted an earlier 
effective date of August 24, 1998 for the award of TDIU.  

The veteran contends, in essence, that he is entitled to an 
earlier effective date for the assignment of his TDIU rating 
by virtue of filing an "informal claim" pursuant to 38 
C.F.R. §§ 3.155 and 3.157, as well as the authority of 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Further, he 
asserted that if any of his visits to a VA Medical Center 
(VAMC) or clinic indicated (i) that he was experiencing 
additional problems with the service-connected disability and 
(ii) if VA failed to send him material concerning filing an 
increased claim, then that visit constituted the true 
effective date for this claim.  Moreover, he asserted that 
the duty to assist required VA to examine his complete claims 
file to ascertain if there were any unadjudicated claims that 
would give him an earlier effective date.  

Legal Criteria

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  A 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent. Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 3.340(a) (2007).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2007).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2007).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400(o)(2) (2007); see also Hazan 
v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2007).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits, under the laws administered 
by VA, from a claimant may be considered an informal claim.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155 (2007).

The provisions of 38 C.F.R. § 3.157 (2007) commence with 
notation of the general rule that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, this regulation goes on to provide that the 
date of VA outpatient treatment or examination or date of 
receipt of private clinical reports of examination or 
hospitalization may serve as informal claims "for increase 
or to reopen" where the claim is for an already service 
connected condition.  The date of examination or receipt of 
such clinical evidence may serve to form the basis for an 
earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing." Further, the Federal Circuit stated that when 38 
C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 38 
C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Analysis

In the instant case, the Board finds that the veteran is not 
entitled to an effective date earlier than August 24, 1998, 
for the assignment of his TDIU rating.

To the extent the veteran has contended he was unemployable 
due to his service-connected disabilities prior to the August 
24, 1998 effective date, the Board notes that, in this and 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1) (2007).

The veteran was not eligible for TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) prior to August 24, 1998, since his 
only service-connected disabilities were evaluated as 30 
percent and 10 percent disabling for a combined evaluation of 
40 percent.  Therefore, the Board must determine whether it 
was factually ascertainable that the veteran was unemployable 
because of the service-connected asthmatic bronchitis and 
right wrist disabilities so as to warrant the application of 
the extraschedular provisions in 38 C.F.R. § 4.16(b).

The Board acknowledges that it does not appear the veteran 
had substantially gainful employment for several years prior 
to the current effective date of August 24, 1998.  This 
finding is supported by, among other things, the fact that 
the April 1997 rating decision found he was permanently and 
totally disabled due to psychiatric problems, as well as the 
fact that he was awarded nonservice-connected disability 
pension benefits by the November 1997 rating decision.  
However, the competent medical evidence clearly shows that 
his unemployability is due to his acquired psychiatric 
disorder, diagnosed as dysthymia with anxiety.  As detailed 
above, there are multiple medical opinions of record to the 
effect that this disability prevents him from obtaining 
and/or maintaining substantially gainful employment, either 
by itself or in conjunction with his other service-connected 
disabilities.  No competent medical evidence is of record to 
the effect that his other service-connected disabilities of 
asthmatic bronchitis and a right wrist disorder render him 
unemployable by themselves and without the addition of the 
service-connected psychiatric disorder.

It is clear that the veteran's service-connected asthmatic 
bronchitis and right wrist disabilities interfered with his 
industrial capacity prior to August 24, 1998.  Any such 
interference, however, is reflected in the 30 percent and 10 
percent disability ratings that have been assigned since July 
31, 1975 and November 1, 1993, respectively.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  

The medical evidence of record shows that the veteran was not 
precluded from working due solely to his service-connected 
asthmatic bronchitis and right wrist disabilities prior to 
August 24, 1998.  Rather, the evidence indicates that the 
dysthymia and anxiety disorder, which were not service 
connected until that date, rendered the veteran unemployable.  
Consequently, the effective date for the TDIU rating can be 
no earlier than the effective date for the establishment of 
service connection for his dysthymia with anxiety.  In other 
words, it was not factually ascertainable that the veteran 
was entitled to a TDIU rating until he was in receipt of 
service connection for his acquired psychiatric disorder.  
See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2007).

Here, service connection was established for the veteran's 
dysthymia with anxiety effective August 24, 1998, which is 
also the current effective date for his TDIU rating.  
Accordingly, he is not entitled an earlier effective date for 
assignment of his TDIU rating based on the circumstances of 
this case.  Moreover, the veteran did not perfect an appeal 
on the issue of entitlement to an earlier effective date for 
the establishment of service connection for this disability.  
Thus, the Board does not have jurisdiction to address this 
issue.  See 38 C.F.R. §§ 20.200, 20.302 (2007).

For the reasons stated above, the Board concludes that the 
veteran is not entitled to an effective date earlier than 
August 24, 1998, for the assignment of a TDIU rating.  
Accordingly, the appeal is denied.


ORDER

Entitlement to an effective date prior to August 24, 1998 for 
the award of a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


